Case 3:21-cv-05124 Document 1-1 Filed 07/02/21 Page 1 of 10




            EXHIBIT A
         Case 3:21-cv-05124 Document 1-1 Filed 07/02/21 Page 2 of 10




     1 THOMAS MARC LITTON, ESQ. (Cal. BarNo. 119985)                          superi~~ ~rt ~
       LAW   OFFICES OF THOMAS MARC LITTON                                                     alifornEa
                                                                                  County o4 Placer
     2
       1388 Sutter Street, Suite 605
     3 San Francisco, Califomia 94109                                               OCT 2 4 209
       Telephone: (415) 421-4770
     4 Facsimile:                                                              ~xeciiv®Offcere&CPerk
                  (415) 421-4784                                               BY` E. PCouvdos, Aeputy
     5
       Attomeys for Plaintifi; RUTH HILLIARD
     6
 7
     8
                                 SUPERIOR COURT OF THE STATE OF CALIFORNIA
 9
                                                 COUNTY OF PLACER
10
11                                           UNLIMITED JURISDICTION

12            RUTH HILLIARD,                                     CASE NOA C; V 1) 1) -t 3 9 )- 49
13                           Plaintiff,                          COMPLAINT FOR DAMAGES
                                                                 1. Violation of Public PolicyAge
14                                                                  Discrimination (Cal. Govt Code
15                                                                  §12940, et seq.);
                                                                 2. Violation of Public Policy-Gender
16            HOME DEPOT U.S.A., INC., dba "The                     Discrimination (Cal. Govt. Code Sec.
              Home Depot," and DOES 1 to 20, inclusive              12940 et seq.);
17
              and each of them,                                  3. Violation of Public Policy-Retaliation
18                                                                  in Violation ofFEHA (Cal. Govt.
                            Defendants.                             Code § 12940 et seq.).
19
20.                                                                                               BY ~-
21                                                                  JURY TRIAL DEMANDED

22
         I
23                         Plaintiff RUTH HILLIARD (hereinafter refen-ed to as "PlaintifPl ceanplains
             against Defendant HOME DEPOT U.S.A., INC., dba "The Home Depot," (hereinaffter referred
24
             to as "Home Depot") and DOES 1 through 20 (collectively refenred to hereinafter as
25
             "Defendants'), and each of them, and alleges as follows:
26
27
28

         Complaint for Damages                                                                      Page
      Case 3:21-cv-05124 Document 1-1 Filed 07/02/21 Page 3 of 10




                                           INTRODUCTION
 2           1.     Plaintiff is a woman who is more fifly-three years of age. She worked for Home
 3 I I Depot for more than 29 years, but was abruptly terminated for being nine minutes tardy on
 4 I I October 31, 2017. At the time of, the events and circumstances alleged below, Plaintiff was
 5 I I employed at Home Depot's Auburn, California store.
 6          .2.     Plaintiff s work performance was excellent throughout her, nearly thirty-year
 7   career at Home Depot. Plaintiff began her employment at Home Depot in July 1988. Her talents
 8   and excellent work efforts were immediately recognized by Home Depot peers and
 9   management. Many of her yearly perfonnance appraisals designated her as an outstanding
10   performer. Over the years at Home Depo, Plaintiff eamed multiple promotions and increased
11   responsibilities based upon her excellent performance.
12           3.     In -mid to late 2017, Home Depot falsely, unfairly and improperly accused
13   Plaintiff of poor work performance following her complaints to Home Depot management,
14   including the store manager, Lany Snyder, about the disparate treatment that she and other older
15   women employees received at the Auburn Home Depot store. Having enough of Plaintiff s
16   disparate treatment complaints, Mr. Snyder terminated Plaintiffls .employment on October 31,
17   2017 for allegedly being nine minutes tardy for work.
18           4.     On information and belief, Plaintiff alleges that she was replaced by a younger
19 I man at Home Depot. Plaintiff and other older women at Home Depot noticed that in the last
20   year of Plaintiff's employment, Plaintiff and other women were being targeted for unnecessary
21   discipline and unfair and disparate treatment compared to men. For example, Plaintiff and other
22   women received a number of write-ups for minor infractions that were overlooked by
23   management when male employees were caught engaging in the same alleged infractions, such
24   as being tardy for work.
25                                PRELIMINARY ALLEGATIONS
26          5.      Defendant Home Depot is a Delaware corporation with offices and stores
27 I throughout California, including Placer County. Based on information and belief, at all relevant
28 I times, Home Depot employed over seventy thousand (70,000) individuals, including in Auburn,

     Complaint for Damages                                                                    Page
        Case 3:21-cv-05124 Document 1-1 Filed 07/02/21 Page 4 of 10




 1     California. At all times alleged in this Complaint, the alleged wrongdoing of Defendants and
 2     each of them occurred in California. Except where otherwise alleged, Plaintiff perfonned her
 3     duties for Defendant Home Depot in California, including in Placer County.
 4            6.      The true names and capacities of the defendants named herein as DOES 1
 5     through 20, inclusive, whether individual, corporate, associate, or otherwise, is unknown to
 6     Plaintiff, who therefore sues such DOE defendants by fictitious names pursuant to Califomia
 7     Code of Civil Procedure Sec. 474. Each DOE defendant is sued as an agent or employee of
 8     every other defendant, acting within the course and scope of that relationship, with the
 9     knowledge and consent of the other defendants, and each fictitiously named defendant is in
10     some matter responsible for the injuries and damages complained of herein. Plaintiff will amend
11     this Complaint to show such true names and capacities of the DOE defendants when they are
12     ascertained.
13 I          7.      At all times relevant herein, each of the defendants was the agent, employee,
14     supervisor, servant, and/or joint venture participant of each of the remaining defendants and in
15     doing the things hereafter alleged, was acting within the course,_scope, and authority of such
16     agency, employment and/or joint venture, and with the consent and permission of each of the
17     other defendants. All actions of each defendant alleged in the causes of action into which this
18     paragraph is incorporated by reference were ratified and approved by the officers or managing
19     agents of every other defendant.
20                                        GENERAL ALLEGATIONS
21                               Discriminatory Conduct by Home Depot
22            8.      Plaintiff is an older woman. While she worked at Home Depot, Plaintiff obsex
23     that her male colleagues were treated with more respect than her female colleagues and were
24     subjected to harassing comments and unnecessary discipline for minor infractions like hei
25     and her female colleagues. Plaintiff objected to the differential treatment by Home De
26     management, but no meaningful action was ever taken by Home Depot to remedy the dispa
27     treatment.
28     //

       Complaint for Damages                                                                    Page
        Case 3:21-cv-05124 Document 1-1 Filed 07/02/21 Page 5 of 10




 1             9.       Plaintiff was also over the age of 53 at the time she was terminated. While
 2     worked at Home Depot, Plaintiff observed that younger colleagues were treated with m
 3     respect than colleagues over the age of 40. Plaintiff objected to the differential treatment
 4 I I Home Depot management, but no meaningful action was ever taken by Home Depot to
 5 I I the disparate treatment.
 6             10.      During her employment at Home Depot, Plaintiff was subjected to disrespectful
 7     treatment, harassing comments and unnecessary discipline for minor matters that other male a
 8     particularly younger male colleagues were not subjected to at Home Depot. In additic
 9     Plaintiff's employment was terminated on the pretextual grounds that her work performance w
10     unsatisfactory and that she violated minor rules of Home Depot.
11                                       FIRST CAUSE OF ACTION
12                  Wrongful Termination in Violation of Public Policy-Age Discrimination
13                                    (Cal. Gov. Code Sec.12940, et seq.)
14 I                          (Against Defendants Home Depot and DOES 1-20)
15 1           11.      Plaintiff incorporates by reference paragraphs 1 through 10 above as though
16 I set forth herein.
17 I           12.      At all times herein mentioned, it has been the public policy of the state
18     California that employers in California must abide by California's anti-discrimination laws
19     addressed in statutes and the California constitution. At all times herein mentioned, Governm
20     Code Secs. 12940(a) and 12941 (California's Fair Employment and Housing Act ["FEHA
21     were in full force and effect and were binding on Defendants. These sections require Defen&
22     to refrain from discriminating against any employee over the age of forty (40), includi
23     Plaintiff.
24             13.      As a person over the age of forty (40) Plaintiff is a member of a protected cl,
25     for purposes of the FEHA.
26             14.      At all times material hereto, Plaintiff was employed by Home Depot.
27             15.  At all times material hereto, Plaintiff performed her job duties in a satisfactc
28     manner. This is evidenced by the excellent ratings she received in her performance revie~

       I Complaint for Damages                                                                    Page
        Case 3:21-cv-05124 Document 1-1 Filed 07/02/21 Page 6 of 10




 1     praise of her professionalism and relevant job knowledge by Home Depot management,
 2     receipt of important assignments, her thorough and successful conduct and completion
 3     assignments, sales and service to Home Depot customers and clients, and her merit raises in ~
 4     at Home Depot over her more than twenty-nine years of service to Home Depot.
 5                 16.   Defendants, and each of them, willfully and maliciously discriminated agaa
 6     Plaintiff on the basis of her age by (a) allowing a work environment to continue in which she wa
 7     adversely treated compared to younger employees; (b) subjecting Plaintiff to unnecessar,
 8     discipline not imposed on younger employees; (c) unfairly and improperly terminating he
 9     employment while retaining the employment of younger employees who perpetrated the sam
10     minor infractions that were asserted by Home Depot as alleged reasons justifying Plaintiff
11     termination; and (d) replacing Plaintiff with a younger employee a.fter terminating Plaintiff o:
12     pretextual grounds. All of these alleged actions violated California's public policy as articulatei
13     in the aforementioned state statutes.
14                 17.   As a direct and proximate result of Defendants' conduct, Plaintiff has
15     and continues to suffer substantial past and future losses in income, earnings, lost oppor
16     bonuses and benefits and has been damaged in her capacity for future earnings, all in an
17 I to be proven at the time of trial.

18 I               18.   As a further direct and proximate result of Defendants' conduct, Plaintiff
19 I suffered and will suffer emotional harm including, but not limited to, humili,

20     embarrassment, loss of reputation, and mental anguish, all in an amount to be proven at the
21     of trial.
22                 19.   Defendants' discrimination against Plaintiff on the basis of age subjected her
23     cruel and unjust hardship in conscious disregard of Plaintiff's rights. Defendants' actions,
24     alleged in this cause of action, were done with malice, oppression, and fraud, and Plaintiff is
25     entitled to recovery of exemplary or punitive damages, all in an amount to be proven at the tii
26     of trial.
27                 WHEREFORE, Plaintiff prays for damages against each and every Defendant, as
28     forth below.

       I Complaint for Damages                                                                      Page
      Case 3:21-cv-05124 Document 1-1 Filed 07/02/21 Page 7 of 10




 1                                       SECOND CAUSE OF ACTION-
 2       Violation of Public Policy-Gender Discriinination (Cal. Gov. Code Sec.12940, et seq.)
 3                               (Against Defendants Home Depot and DOES 1-20)
 4            20.     Plaintiff incorporates by reference paragraphs 1 through 19, inclusive, as thoi
 5 I I fully set forth herein.

 6            21.     At all times herein mentioned, it has been the public policy of the state (
 7   California that employers in Califomia must abide by California's anti-discrimination laws ~
 8   addressed in statutes and the California constitution. At all times herein mentioned, Governmei
 9   Code Secs. 12940, et seq. (California's Fair Employment and Housing Act ["FEHA"]) were i
10   full force and effect and were binding on Defendants. These sections require Defendant to refrai
11   from discriminating against any employee because of their gender, including Plaintiff.
12            22.     As a female, Plaintiff is a member of a protected class for purposes of the FEHA.
13            23.     At all times material hereto, Plaintiff was employed by Home Depot.
14            24.     At all times material hereto, Plaintiff performed her job duties in a satisfactor
15   manner. This is evidenced by the excellent ratings she received in her performance review:
16   praise of her professionalism and relevant job knowledge by Home Depot management,
17   receipt of important assignments, her thorough and successful work, and her merit raises in
18 I at Home Depot.
19            25.     Defendants, and each of them, willfully and maliciously discriminated
20 I Plaintiff on the basis of gender by (a) allowing a work environment to continue in which she
21 adversely treated compared to male employees; (b) subjecting Plaintiff to unnecessary disciplii
22   not imposed on male employees; (c) unfairly and improperly terminating her employment whi
23   retaining the employment of male employees who perpetrated the same minor infractions that
24   were asserted by Home Depot as alleged reasons justifying Plaintiff s termination; and (
25   replacing Plaintiff with a male employee after termination Plaintiff on pretextual grounds. All
26   these alleged actions violated California's public policy as articulated in the aforementioned sta
27 Istatutes.
28            26.     As a direct and proximate result of Defendants' conduct, Plaintiff has

     I Complaint for Damages                                                                     Page
       Case 3:21-cv-05124 Document 1-1 Filed 07/02/21 Page 8 of 10




 1    and continues to suffer substantial past and firture losses in income, earnings, lost oppor
 2    bonuses and benefits and has beeri damaged in her capacity for future earnings, all in an
 3 I I to be proven at the time of trial.
 4            27.     As a further direct and proximate result of Defendants' conduct, Plaintiff
 5    suffered a.nd will suffer harm including, but not limited to, humiliation, emban assment, loss
 6    reputation, and mental anguish, all in an amount to be proven at the time of trial.
 7            28.     Defendants' discrimination against Plaintiff on the basis of gender subjected 1.
 8    to cruel and unjust hardship in conscious disregard of Plaintiff's rights. Defendants' actions,
 9    alleged in this cause of action, were done with malice, oppression, and fraud, and Plaintiff
10' entitled to recovery of exemplary or punitive damages, in an amount to be proven at the time
11 I trial.
12            WHEREFORE, Plaintiff prays for damages against each and every Defendant, as
13    forth below.
14                                          THIRD CAUSE OF AC.TION

15     Violation of Public Policy-RetaGation in Violation of FEHA (Cal. Gov. Code Sec.12940(h)
16                              (Against Defendants Home Depot and DOES 1-20)
17            29.     Plaintiff incorporates by reference paragraphs 1 through 28, inclusive, as thoug4
18    fully set forth herein.
19            30.     At all times herein mentioned, it has been the public policy of the state oi

20    Califonua that employers in California must abide by California's anti-discrimination laws a:
.21   addressed in statutes and the California constitution and must not retaliate against an employec
22    because the employee complains about discrimination in the workplace. At all times mentioned
23    herein; FEHA, Government Code sections 12940, et seq, were in full force and effect and
24    binding on Defendants. These statutes require Defendants to refrain from retaliating against any
25    employee for complaining of discrimination because she is over 40 years old or is female.
26            31.     Defendants, and each of _ them, willfully and maliciously retaliated againsl
                                                                                                      and
27    Plaintiff on the basis of her questioning and complaints about the disparate treatment that she
28    other Home Depot employees received at Home Depot, particularly female and older employees.

      I Complaint for Damages                                                                       Page
      Case 3:21-cv-05124 Document 1-1 Filed 07/02/21 Page 9 of 10




 1            32.    As a direct and proximate result of Defendants' conduct, Plaintiff has an

 2   continues to suffer substantial past and future losses in income, earnings, lost opportunitie:
 3   bonuses and benefits and has been damaged in her capacity for future earnings; all in an amour
 4   to be proven at the time of trial.
 5            33.    As a further direct and proximate result of Defendants' conduct, Plaintiff ha
 6   suffered and will suffer harm including, but not limited to, humiliation, embarrassment, loss c
 7   reputation, and mental anguish, all in an amount to be proven at the time of trial.
 8            34.    Defendants' discrimination against Plaintiff on the basis of gender subjected he
 9   to cruel and unjust hardship in conscious disregard of PlaintifPs rights. Defendants' actions, a
10   alleged in this cause of action, were done with malice, oppression, and fraud, and Plaintiff i
11   entitled to recovery of exemplary or punitive damages, in an amount to be proven at the time o
12   trial.
13            WHEREFORE, Plaintiff prays for damages against each and every Defendant, as
14 ! forth below.

15

16                                        PRAYER FOR RELIEF

17

18            Plaintiff prays for judgrnent against all Defendants, and each of them, on each and
19   cause of action as follows:
20            A.     For past and future general and special damages according to proof;
21            B.     For past and future loss of earnings and earning capacity, according to proof;
22            C.     For punitive damages according to proof;
23            D.     For an accounting;
24            E.     For costs of suit;
25            F.     For prejudgment interest at the maximum legal rate on all sums awarded;
26            G.     For attomeys' fees; and
27            H.     For such other and further relief as the court deems just and proper.
28

     I Complaint for Damages                                                                     Page
       Case 3:21-cv-05124 Document 1-1 Filed 07/02/21 Page 10 of 10




      Dated: October 23, 2019                      LAW OFFICES OF THOMAS MARC LITTON
 1
 2
3                                                  By:
                                                         Thomas krarc Litt
 4                                                       Attomeys for Plaintiff, Ruth Hilliard
 5
                                      DEMAND FOR JURY TRIAL
 6
             Plaintiffs hereby demand a trial by jury.
 7
      Dated: October 23, 2019                      LAW OFFICES OF THOMAjS MARC LITTON
 8
 9
                                                   By:
10                                                       Thomas Marc Litton
                                                         Attorneys for Plaintiff, Ruth Hilliard
11
12'
13'
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      I Complaint for Damages                                                                     Page
